The provisions of The Code, ch. 31, sec. 50, requiring the return of all writs, process, etc., on the first day of the term to which they are returnable does not apply to executions or writs of fieri facias.
This is apparent from a consideration of the section in all its parts, for it is further provided therein that process not made returnable or executed as directed shall be adjudged void upon the plea of the (476)  defendant. From which it seems that it means such process as a plea could be made to, viz., original, or mesne; see Duncan v.Hill, 19 N.C. 291. It is also apparent from the provisions made by law for postponing sales under execution from the first to the later days of the term; Rev. Code, ch. 45, sec. 14, and from the general practice of the courts.
The sheriff is allowed all the days of the term to return a fieri facias
unless he be ruled, upon motion and cause shown, to return it on some intermediate day. When the return is made, like other acts of the court, it stands, by relation, as if done on the first day.
It follows that when a sheriff made due return on Thursday of his execution, it was not only in the power, but it was the duty of the court to strike out the conditional judgment as soon as the fact of the return was brought to its notice.
The proceedings of a court are all in paper until its close, and are subject in the meanwhile to be reviewed, amended, or revoked, as may seem to the court's maturer judgment right and proper. *Page 363 
The action of the county court was strictly in accordance with law, and consequently the pro forma judgment of the Superior Court erroneous, wherefore the latter should be reversed and judgment for the defendant.
PER CURIAM.                                  Reversed.
Cited: Faircloth v. Ferrell, 63 N.C. 642;Peebles v. Newsom, 74 N.C. 475;Person v. Newsom, 87 N.C. 143; Boyd v. Teague, 111 N.C. 247.